Citation Nr: 0504832	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
September 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises, 
in part, from a January 2003 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
hypertension, bilateral hearing loss, an eye disorder, sleep 
apnea and diabetes mellitus.  By a decision issued in May 
2003, the RO determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for a right knee disorder.  That decision has also 
been appealed.

A hearing was held in April 2004 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

Issues #1 to #4 on the title page of this decision are 
addressed in the decision that follows.  Issues #5 and #6 on 
the title page of this decision are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Hypertension was not shown to be present during service 
or within the first post-service year, and there is no 
competent medical evidence linking current hypertension to 
military service.

2.  Any eye symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
disability, and there is no competent medical evidence 
linking any current eye disorder to military service.

3.  Sleep apnea was not shown to be present during service, 
and there is no competent medical evidence linking current 
sleep apnea to military service.

4.  Diabetes mellitus was not shown to be present during 
service or within the first post-service year, and there is 
no competent medical evidence linking current diabetes 
mellitus to military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  An acquired eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with these claims, the claimant's 
service medical records are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
He has not identified records from non-VA medical sources 
that must be obtained.  The claimant was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOC what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the October 2002 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's January 2003 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the October 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The October 2002 VCAA letter requested him to 
provide or identify any evidence to support his claims for 
service connection.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of October 2002, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  




Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and hypertension or 
diabetes mellitus is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

No pertinent defects were noted on a physical examination in 
February 1961 for service entrance, and blood pressure was 
140/70.  A urinalysis was negative for sugar.  Service 
medical records disclose that the veteran was seen at a 
clinic in August 1961, complaining that he had an object in 
the left eye.  On examination, no object was detected.  The 
eye was flushed with saline, and the veteran seemed relieved.  
In December 1961, he was seen at a clinic for vision 
screening.  He reported that light bothered his eyes.  In 
April 1963, he complained of frontal pain/pressure affecting 
the head, causing him to keep his right eye closed.  The 
assessment was sinusitis.  

An examination was performed in February 1963 for service 
separation.  Blood pressure was recorded as 104/66 sitting, 
106/80 recumbent, and 100/60 standing.  Visual acuity was 
20/20 bilaterally, and no eye defects were noted.  A 
urinalysis was negative for sugar.  Sleep apnea was not 
referenced in service medical records.  

A VA examination was performed in January 1964.  The veteran 
reported pain and redness affecting the eyes.  The eyes were 
normal to clinical inspection.  Blood pressure was 104/70.  A 
urinalysis was negative for sugar.

VA medical records dated from 1998 to 2003 reflect the 
veteran's evaluation or treatment for various conditions, 
including hypertension, diabetes mellitus, sleep apnea, and 
possible glaucoma.  They do not contain medical opinion about 
the etiology of these conditions.

A hearing was held at the RO in April 2004 before a local 
hearing officer.  In testimony, the veteran related he had an 
eye disorder that developed in service and was now manifested 
by foggy vision, watering and sensitivity to sun.  He 
maintained that snoring in his sleep during service was 
actually symptomatic of early sleep apnea.  He related that 
he was treated for diabetes and high blood pressure within 
one year of service separation, but indicated that records of 
such treatment were no longer available.  

There is no objective evidence of the presence of 
hypertension, diabetes or sleep apnea during service or of 
hypertension or diabetes during the one year period following 
the veteran's separation from service.  Hypertension, 
diabetes and sleep apnea were first medically indicated about 
four decades after the veteran had completed military 
service.  There is no medical evidence linking current 
hypertension, diabetes or sleep apnea to military service. 

Although the veteran on one occasion in service reported an 
object in the eye, none was confirmed on examination.  A 
single complaint of light sensitivity was not attributed to 
any organic disorder of the eyes.  A feeling of pressure at 
the front of the head, causing the veteran to close the right 
eye, was not attributed to an eye disorder at all, but rather 
to sinusitis.  A possible eye disorder, suspected to be 
glaucoma, was first objectively confirmed almost four decades 
after the veteran had completed military service.  There is 
no medical evidence linking any current eye disorder to 
military service.  In sum, the evidence indicates that any 
symptoms the veteran experienced in service involving his 
eyes were merely acute and transitory and resolved prior to 
his discharge without producing chronic residual disability.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking hypertension, diabetes, sleep apnea or an 
eye disorder to his military service.  But there is no 
indication from the record that he has any professional 
medical training or expertise.  And as a layman, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  So no competent medical evidence has been 
presented showing that any of these disorders had its onset 
in service; that hypertension or diabetes was present within 
the first post-service year; or that current hypertension, 
diabetes, sleep apnea or any eye disorder now present are 
otherwise attributable to service.  

For these reasons, the claims for service connection for 
hypertension, diabetes, sleep apnea, and an eye disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, this doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.

Service connection for sleep apnea is denied.

Service connection for diabetes mellitus is denied.


REMAND

The veteran maintains that he has a hearing loss that 
resulted from noise exposure, while in the Air Force, when he 
worked in a communications center.  His military occupation 
specialty was communications center specialist.  

A service entrance physical examination, performed on 
February 1, 1961, discloses that the veteran's hearing was 
15/15 to whispered and spoken voice testing.  A report of 
audiometric testing, which appears to have been prepared on 
February 10, 1961, indicates that pure tone thresholds in the 
left ear, at the frequencies 4000 Hertz (Hz) and 6000 Hz were 
35 decibels (dB) and 40 dB, respectively; pure tone 
thresholds in the right ear were 0 dB at all frequencies 
tested.  

A physical examination was performed in June 1963 for service 
separation.  Pure tone thresholds, at frequencies from 250 Hz 
to 2000 Hz, were 15 dB bilaterally.  At 4000 Hz, pure tone 
thresholds were 15 dB in the right ear and 40 dB in the left 
ear, while at 8000 Hz, pure tone thresholds were 20 dB in the 
right ear and 45 dB in the left ear.  The assessment was that 
the veteran had a "perceptive" type of hearing loss 
bilaterally.  

Hearing loss in post-service years was first indicated by VA 
medical records dated in October 1998.  The VA medical 
records do not contain opinion about the etiology of the 
veteran's hearing loss.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Here, there is medical evidence of possible 
hearing loss from noise exposure during service.  There is 
also medical evidence indicating the veteran now has hearing 
loss.  But there is no medical opinion currently of record 
regarding whether any hearing loss now present is 
attributable to an event or occurrence coincident with his 
military service.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Lewinski, 1 Vet. App. 171 (1991).  So a definitive 
medical nexus opinion is needed concerning this to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  

Additionally, in correspondence dated in October 2003 and 
again in testimony at the April 2004 personal hearing, the 
veteran indicated he was receiving disability benefits from 
the Social Security Administration (SSA).  He reported that 
the award of SSA benefits was based on right knee disability.  
Also, he related he was receiving SSA benefits under the 
first name, Carey, though at the same time, his testimony 
also suggested he might be receiving them under the first 
name "Matthew."  In any event, VA's duty to assist includes 
obtaining records from SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Moreover, with regard to the right knee, it is noted that 
there were isolated in-service findings with crepitation 
noted in an other wise "normal" knee on 1964 VA 
examination.  Service connection was denied by final 1964 
rating action on the basis that there was no right knee 
pathology found on last examination.

While examinations are normally not indicated in cases where 
the issue is new and material evidence (until after the claim 
was reopened) a knee examination was conducted in this case.  
It is noted that there was some right knee pathology found.  
The examination report however does not contain an opinion as 
to etiology.  It is concluded that while the examination may 
not have been needed, where conducted, it should be adequate 
for evaluating purposes.  As such, the records should be 
returned to that examiner or a similarly situated examiner, 
for entry of an opinion on etiology.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits for a right knee condition and 
copies of all medical records upon which 
that decision was based.  Have the 
veteran specifically identify under what 
first name SSA benefits were awarded.  
Once obtained, these records should be 
associated with the other evidence in the 
claims folder.

2.  Thereafter, but whether or not 
records are obtained, arrange for the 
claims file to be returned to the 
examiner who conducted the May 2004 
examination of the right knee.  If that 
examiner is unavailable, please forward 
the records to a similarly situated 
qualified physician for an opinion as to 
etiology.  Specifically, after reviewing 
the claims folder, including in service 
findings, and the finding of crepitus in 
1964, the examiner should opine as to 
whether there is any identifiable 
relationship or etiology between the in-
service findings and the current findings 
reported on examination.  If a 
determination cannot be made without 
additional examination, such examination 
should be scheduled.  If a determination 
cannot be made without resort to 
speculation, that should be noted.

3.  Arrange to schedule the veteran for a 
VA audiology examination to obtain a 
medical opinion responding to the 
following question:

Does the veteran currently have a hearing 
loss of either ear, demonstrated by 
audiometric testing?  After identifying 
the nature of his hearing loss, assuming 
one exists, is it at least as likely as 
not that either the veteran's hearing 
loss of one or both ears had its onset in 
service, was present within the first 
post-service year, or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim of service 
connection for hearing loss.  

4.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claims with 
respect to hearing loss and the right 
knee in light of any additional evidence 
obtained.  If any benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


